Exhibit 10.18

MUTUALFIRST FINANCIAL, INC.

 

2019 OMNIBUS INCENTIVE PLAN

 

ARTICLE 1

 

ESTABLISHMENT, PURPOSE AND DURATION

 

1.1Establishment of the Plan.  The Company hereby establishes an incentive
compensation plan to be known as the “MutualFirst Financial, Inc. 2019 Omnibus
Incentive Plan” (the “Plan”), as set forth in this document.  The Plan permits
the granting of Nonqualified Stock Options, Incentive Stock Options, Stock
Appreciation Rights, Restricted Stock, Restricted Stock Units, Performance
Shares and Performance Units.

 

The Plan has been approved by the Company’s Board, but it will only become
effective (the “Effective Date”) when it is approved by the Company’s
stockholders at the annual meeting of the Company’s stockholders on May 1, 2019
or any adjournment or postponement thereof.  Prior to the Effective Date, the
Company had in effect the 2008 Stock Option and Incentive Plan (the “Prior
Plan”).  No further awards are available to be granted under the Prior Plan, and
Shares reserved to make new awards under the Prior Plan, if any, shall be
released; provided, however, that Shares reserved to fund issued and outstanding
awards under the Prior Plan shall continue to be reserved to provide for those
awards.  All awards outstanding under the Prior Plan shall remain outstanding in
accordance with their terms.  Each outstanding award under the Prior Plan
continue to be governed solely by the terms of the documents evidencing such
award, and no provision of this Plan shall be deemed to affect or otherwise
modify the rights or obligations of the holders of such awards with respect to
their acquisition of Shares.

 

1.2Purpose of the Plan.  The purpose of the Plan is to promote the long-term
success, and enhance the long-term value, of the Company by linking the personal
interests of Employees and Directors with those of Company stockholders.  The
Plan is further intended to provide flexibility to the Company in its ability to
motivate, attract, and retain the services of Employees and Directors upon whose
judgment, interest, and special effort the successful conduct of its operation
largely is dependent, in a manner that does not expose the Company to imprudent
risks and that is consistent with the long-term health of the Company.

 

1.3Duration of the Plan.  Subject to approval by the stockholders of the
Company, the Plan shall become effective on the Effective Date, as described in
Section 1.1 herein, and shall remain in effect, subject to the right of the
Board or the Committee to terminate the Plan at any time pursuant to Article 15
herein.  However, in no event may an Award be granted under the Plan on or after
the tenth anniversary of the Effective Date.

 








ARTICLE 2

 

DEFINITIONS AND CONSTRUCTION

 

2.1Definitions.  Whenever used in the Plan, the following terms shall have the
meanings set forth below:

(a)“Award” means, individually or collectively, a grant under the Plan of
Options, Stock Appreciation Rights, Restricted Stock, Restricted Stock Units,
Performance Shares and Performance Units.

 

(b)“Bank” means MutualBank, an Indiana state-chartered commercial bank, or any
successor thereto.

 

(c)“Beneficiary” has the meaning set forth in Article 10 herein.

 

(d)“Board” or “Board of Directors” means the Board of Directors of the Company.

 

(e)“Cause” means a Participant’s personal dishonesty, incompetence, willful
misconduct, breach of fiduciary duty involving personal profit, intentional
failure to perform stated duties or willful violation of any law, rule,
regulation (other than traffic violations or similar offenses) or final
cease-and-desist order.  For purposes of this subsection, no act, or failure to
act, on a Participant’s part shall be considered “willful” unless done, or
omitted to be done, not in good faith and without reasonable belief that the
action or omission was in the best interest of the Company.  In determining
incompetence, the acts or omissions shall be measured against standards
generally prevailing in the financial institutions industry.  Notwithstanding
the foregoing, if a Participant is a party to an employment, change in control
or similar agreement with the Company or any Subsidiary and such agreement
defines “Cause” (or a variation of that term) in a manner different than as set
forth above, the definition in such agreement shall apply for purposes of the
Plan instead of the above definition.

 

(f)“Change in Control” means the first to occur of a “change in the ownership”
of the Company or the Bank, a “change in the effective control” of the Company
or the Bank or a “change in the ownership of a substantial portion” of the
Company’s or the Bank’s assets, as those phrases are determined in Section 409A.

 

(g)“Code” means the Internal Revenue Code of 1986, as amended from time to time,
or any successor code thereto, and the rules and regulations thereunder.

 

(h)“Committee” means the Committee, as specified in Section 3.1 herein,
appointed by the Board to administer the Plan.

 

(i)“Company” means MutualFirst Financial, Inc., a Maryland corporation, or any
successor thereto.

 

(j)“Director” means any individual who is a member of the Board or the board of
directors of a Subsidiary, or an emeritus or advisory director of the Company or
a Subsidiary who is not currently an Employee of the Company or a Subsidiary.

 

(k)“Disability” means a permanent and total disability, within the meaning of
Code Section 22(e)(3), as determined by the Committee in good faith, upon
receipt of sufficient competent medical






advice from one or more individuals, selected by the Committee, who are
qualified to give professional medical advice.

 

(l)“Employee” means a full-time or part-time employee of the Company or any
Subsidiary.  Directors who are not otherwise employed by the Company or any
Subsidiary shall not be considered Employees under the Plan.

 

(m)“Exercise Price” means the price at which a Share may be purchased by a
Participant pursuant to an Option, as determined by the Committee.

 

(n)“Exchange Act” means the Securities Exchange Act of 1934, as amended from
time to time, or any successor statute thereto, and the rules and regulations
thereunder.

 

(o)“Fair Market Value” means the closing market price per share of one Share on
the relevant date, as reported by the NASDAQ Stock Market or any other exchange
or quotation system on which the Shares are then listed or quoted.  If the
Shares did not trade on the relevant date, then Fair Market Value shall be the
closing market price of one Share on the most recently preceding date on which
the Shares traded.  If the Shares are not traded on an established exchange,
Fair Market Value shall be determined by the Committee in good
faith.  Notwithstanding anything herein to the contrary, the determination of
Fair Market Value shall comply with Section 409A.

 

(p)“Full Value Award” means any Award under the Plan pursuant to which Shares
may be issued, other than an Option or Stock Appreciation Right.

 

(q)“Grant Price” means the stock price above which a SAR entitles the recipient
to any increase in value, as determined by the Committee.

 

(r)“Incentive Stock Option” or “ISO” means an option to purchase Shares, granted
under Article 6 herein, which is designated as an Incentive Stock Option and
meets the requirements of Section 422 of the Code.

 

(s)“Nonqualified Stock Option” or “NQSO” means an option to purchase Shares,
granted pursuant to Article 6 herein, which is not an Incentive Stock Option.

 

(t)“Option” means an Incentive Stock Option or a Nonqualified Stock Option.

 

(u)“Participant” means an Employee or Director who has outstanding an Award
granted under the Plan.

 

(v)“Period of Restriction” means the period during which the entitlement of a
Participant under an Award of Restricted Stock or Restricted Stock Units is
limited in some way or subject to forfeiture, in whole or in part, based on the
passage of time, the achievement of performance goals, or upon the occurrence of
other events as determined by the Committee, in its discretion.

 

(w)“Person” shall have the meaning ascribed to such term in Section 3(a)(9) of
the Exchange Act.

 








(x)“Performance-Based Award” means a Performance Shares Award or a Performance
Units Award based on the achievement of performance goals during a Performance
Period.

 

(y)“Performance Period” means the period of time as specified by the Committee
over which Performance Shares or Performance Units are to be earned.

 

(z)“Performance Shares” means an Award granted pursuant to Article 9 herein
which entitles a Participant to receive Shares based on the achievement of
performance goals during a Performance Period.

 

(aa)“Performance Units” means an Award granted pursuant to Article 9 herein
which entitles a Participant to receive cash, Shares or a combination thereof,
based on the achievement of performance goals during a Performance Period.

 

(bb)“Qualified Domestic Relations Order” means a domestic relations order that
satisfies the requirements of Section 414(p) of the Code (or any successor
provision) as if such section applied to the applicable Award.

 

(cc)“Related” means (i) in the case of a SAR or other right, a SAR or other
right which is granted in connection with, and to the extent exercisable, in
whole or in part, in lieu of, an Option or another right and (ii) in the case of
an Option, an Option with respect to which and to the extent a SAR or other
right is exercisable, in whole or in part, in lieu thereof.

 

(dd)“Restricted Stock” means an Award of Shares subject to a Period of
Restriction granted pursuant to Article 8 herein.

 

(ee)“Restricted Stock Units” means an Award denominated in units subject to a
Period of Restriction granted pursuant to Article 8 herein.

 

(ff)“Section 409A” means Section 409A of the Code and any regulations or
guidance of general applicability thereunder.

 

(gg)“Shares” means shares of the common stock of the Company.

 

(hh)“Stock Appreciation Right” or “SAR” means an Award, designated as a SAR,
granted pursuant to Article 7 herein.

 

(ii)“Subsidiary” means any corporation in which the Company owns directly, or
indirectly through subsidiaries, at least 50% of the total combined voting power
of all classes of stock, or any other entity (including, but not limited to,
partnerships and joint ventures) in which the Company owns at least 50% of the
combined equity thereof.

 

2.2Gender and Number.  Except where otherwise indicated by the context, any
masculine term used herein also shall include the feminine; the plural shall
include the singular and the singular shall include the plural.

 








2.3Severability.  In the event any provision of the Plan shall be held illegal
or invalid for any reason, the illegality or invalidity shall not affect the
remaining parts of the Plan, and the Plan shall be construed and enforced as if
the illegal or invalid provision had not been included.

 

ARTICLE 3

 

ADMINISTRATION

 

3.1The Committee.  The Plan shall be administered by a Committee, consisting of
two or more members of the Board of Directors, each of whom shall be (i)  a
“Non-Employee Director,” as defined in Rule 16b-3 under the Exchange Act and
(ii) an “Independent Director” under the corporate governance rules and
regulations imposing independence standards on committees performing similar
functions promulgated by any national securities exchange or quotation system on
which Shares are listed.

 

3.2Authority of the Committee.  The Committee shall have full power except as
limited by law or by the articles of incorporation or bylaws of the Company or
by resolutions adopted by the Board, and subject to the provisions herein, to
determine the size and types of Awards; to determine the terms and conditions of
such Awards in a manner consistent with the Plan; to construe and interpret the
Plan and to determine the terms and provisions of, and interpret, any agreement
or instrument evidencing an Award or entered into under the Plan (which
agreement or instrument may be in electronic format); to establish, amend or
waive rules and regulations for the Plan’s administration; and (subject to the
provisions of Article 13 herein) to amend or otherwise modify the Plan or the
terms and conditions of any outstanding Award to the extent such terms and
conditions are within the discretion of the Committee as provided in the Plan
and, if the Award is subject to Section 409A, does not cause the Plan or the
Award to violate Section 409A.  Further, the Committee shall make all other
determinations which may be necessary or advisable for the administration of the
Plan.  As permitted by law, rule or regulation, the Committee may delegate its
authorities as identified hereunder.

 

3.3Decisions Binding.  All determinations and decisions made by the Committee
pursuant to the provisions of the Plan and all related orders or resolutions of
the Board shall be final, conclusive and binding on all parties having an
interest therein, including the Company, its stockholders, Employees, Directors,
Participants and their respective successors.

 

ARTICLE 4

 

SHARES SUBJECT TO THE PLAN

 

4.1Number of Shares.  Subject to adjustment as provided in Section 4.4 herein:

 

(a)The total number of Shares available for issuance under the Plan shall be
600,000 (the “Limit”). These Shares may be either authorized but unissued, or
Shares that have been reacquired by the Company.  Full Value Awards will be
counted against the Limit on a 2-to-1 basis, subject to adjustment as provided
in Section 4.4 herein.  To the extent Shares subject to a Full Value Award again
become available for issuance for reasons described in Section 4.3 below, such
Shares shall be available for issuance under Full Value Awards.  Awards that are
not settled in Shares shall not be counted against the Limit.

 

(b)Subject to adjustment as provided in Section 4.4 herein, all of the Shares
that may be issued under this Plan may be issued pursuant to SARs or Options
granted hereunder, provided that the






number of Shares that may be issued under this Plan pursuant to Options which
are Incentive Stock Options shall be limited to 550,000.

 

(c)All Awards granted pursuant to this Plan shall have at the time of grant a
minimum vesting period of at least one year from the date of grant (at least
three years for full vesting for the chief executive officer), provided that
Awards for up to 5% of the maximum Shares available under the Plan (for any
Participant other than the chief executive officer) may provide for a shorter
vesting period at the time of grant.

 

4.2Maximum Awards.  Participants may receive one or more Awards during a
calendar year. Subject to adjustment as provided in Section 4.4, the following
limits (each an “Annual Award Limit” and, collectively, “Annual Award Limits”)
shall apply to grants of such Awards under the Plan during each calendar year:

 

(a)The maximum aggregate number of Shares subject to Options and/or SARs granted
in any one calendar year to any one Participant shall be 100,000 Shares.

 

(b)The maximum aggregate number of Shares subject to Awards of Restricted Stock
and/or Restricted Stock Units granted in any one calendar to any one Participant
shall be 25,000.

 

(c)The maximum aggregate number of Shares covered by Awards of Performance
Shares and/or Performance Units granted in any one calendar year to any one
Participant shall be 25,000.

 

(d)The maximum aggregate number of Shares that may be covered by Awards granted
to any Director in any one calendar year shall be 10,000 Shares.

 

4.3Lapsed Awards.  If any Award granted under the Plan terminates, expires or
lapses for any reason, any Shares subject to such Award again shall be available
for the grant of an Award under the Plan.  Shares used to pay the Exercise Price
of an Option and Shares used to satisfy tax withholding obligations shall not be
available for future Awards under the Plan.  To the extent that Shares are
delivered pursuant to the exercise of a SAR, the number of underlying Shares as
to which the exercise related shall be counted against the Limit set forth in
Section 4.1, as opposed to only counting the Shares issued.

 

4.4Adjustments in Authorized Shares.  In case of any reorganization,
recapitalization, reclassification, stock split, stock dividend, distribution,
combination of Shares, merger, consolidation, rights offering, or any other
changes in the corporate structure or Shares of the Company, appropriate
adjustments may be made by the Committee (or if the Company is not the surviving
corporation in any such transaction, the board of directors of the surviving
corporation) in the aggregate number and kind of Shares subject to the Plan, and
the number and kind of Shares and the Exercise Price per share subject to
outstanding Options. Any such adjustments made by the Committee pursuant to this
Section 4.4 shall be conclusive and binding for all purposes under the Plan.

 

4.5Dividends and Dividend Equivalents.  The Committee may provide that any Award
under the Plan earn dividends or dividend equivalents; provided however, that
dividend equivalent rights may not be granted in connection with any Option or
SAR granted hereunder.  Dividends or dividend equivalents may be paid currently
or may be credited to a Participant’s account, provided that as to any dividend
equivalent rights granted in connection with a Performance Based  Award granted
under the Plan, no payment shall be made with respect to such dividend
equivalent right (or, in the case of a Restricted Stock or similar Award where
the






dividend must be paid as a matter of law, the dividend payment shall be subject
to forfeiture or repayment, as the case may be) unless the vesting conditions of
such Award are satisfied.  Any crediting of dividends or dividend equivalents
may be subject to such restrictions and conditions as the Committee may
establish, including reinvestment in additional Shares or Share equivalents.

 

ARTICLE 5

 

ELIGIBILITY AND PARTICIPATION

 

5.1Eligibility.  Persons eligible to participate in the Plan include all
Employees, including Employees who are members of the Board or the board of
directors of any Subsidiary, and all Directors, including Directors of the
Company and its Subsidiaries.

 

5.2Actual Participation.  Subject to the provisions of the Plan, the Committee
may, from time to time, select from all Employees and Directors, those to whom
Awards shall be granted and shall determine the nature and amount of each
Award.  No Employee or Director shall be entitled to be granted an Award under
the Plan.

 

ARTICLE 6

 

STOCK OPTIONS

 

6.1Grant of Options.  Subject to the terms and provisions of the Plan, Options
may be granted to Employees and Directors at any time and from time to time as
shall be determined by the Committee.  Subject to Sections 4.1 and 4.2, the
Committee shall have complete discretion in determining the number of Shares
subject to Options granted to each Participant; provided however, no ISOs may be
granted more than ten (10) years after the Effective Date. Options granted to
Directors shall consist only of NQSOs and not ISOs.  Any Option under this Plan
which is designated by the Committee as an ISO but fails to qualify as an ISO
for any reason shall be treated as a NQSO to the extent of such failure.

 

6.2Option Agreement.  Each Option grant shall be evidenced by an Option
agreement that shall specify the Exercise Price, the duration of the Option, the
number of Shares to which the Option pertains, the amount or percentage of the
Option that becomes exercisable on specified dates, and such other provisions as
the Committee shall determine.  The Option agreement also shall specify whether
the Option is intended to be an ISO or a NQSO.

 

6.3Exercise Price.  The Exercise Price for each grant of an Option shall be
determined by the Committee, provided that the Exercise Price shall not be less
than the Fair Market Value of a Share on the date the Option is granted.  In the
event any holder of 10% or more of the Shares receives a grant of ISOs, the
Exercise Price shall be not less than 110% of the Fair Market Value of a Share
on the date of grant.  Notwithstanding the authority granted to the Committee
pursuant to Section 3.2, and except for adjustments pursuant to Section 4.4,
once an Option is granted, the Committee shall have no authority to reduce the
Exercise Price, nor may any Option granted under the Plan be surrendered to the
Company as consideration for the grant of a new Option with a lower Exercise
Price, or exchanged for cash or another Award, without the approval of the
Company’s stockholders.

 

6.4Duration of Options.  Each Option granted shall expire at such time as the
Committee shall determine at the time of grant; provided, however, that no
Option shall be exercisable later than the tenth






anniversary of the date of its grant, and provided further that no ISO granted
to a holder of 10% or more of the Shares shall be exercisable later than the
fifth anniversary of the date of its grant.

 

6.5Exercise of Options.  Options granted under the Plan shall be exercisable at
such times and be subject to such restrictions and conditions as the Committee
shall in each instance approve, which need not be the same for each grant.

 

6.6Payment.  Options shall be exercised by the delivery of a written notice of
exercise to the Company, or by complying with any alternative procedures which
may be authorized by the Committee, setting forth the number of Shares with
respect to which the Option is to be exercised, accompanied by payment in full
of the Exercise Price.

 

Unless otherwise set forth in the Option agreement provided for in Section 6.2
herein, upon exercise of any Option, the Exercise Price shall be payable to the
Company in full either (a) in cash or its equivalent, (b) by tendering
previously acquired Shares having an aggregate Fair Market Value at the time of
exercise equal to the aggregate Exercise Price, (c) by broker-assisted
(cashless) exercise, (d) by withholding of Shares issuable upon exercise (net
settlement) or (e) by any combination of (a) through (d).

 

As soon as practicable after receipt of a notification of exercise and payment
in full of the Exercise Price, the Company shall deliver Share certificates, or
cause Shares to be issued by book-entry procedures, in an appropriate amount
based upon the number of Shares purchased under the Option(s).

 

6.7Restrictions on Share Transferability.  The Committee shall impose such
restrictions on any Shares acquired pursuant to the exercise of an Option under
the Plan as it may deem advisable, including, without limitation, requiring the
Participant to hold the Shares acquired upon exercise for a specified period of
time, and restrictions under applicable federal securities laws, under the
requirements of any stock exchange or market upon which such Shares are then
listed and/or traded, and under any blue sky or state securities laws applicable
to such Shares.  No restriction on Share transferability shall be imposed that
causes either the Shares or the Options to which the Shares relate to violate
Section 409A.

 

6.8Termination of Employment or Service Due to Death or Disability.

 

(a)Termination by Death.  Unless otherwise set forth in the Option agreement
provided for in Section 6.2 herein, in the event the employment or service of a
Participant is terminated by reason of death, any outstanding Options granted to
that Participant that are not exercisable as of the date of termination shall
immediately become exercisable, and all Options granted to such Participant
shall remain exercisable until their respective expiration dates or for one year
after the date of the Participant’s death, whichever period is shorter, by the
Participant’s Beneficiary or, if no Beneficiary has been properly designated by
the Participant, by such other Person or Persons as shall have acquired the
Participant’s rights under the Option by will or by the laws of descent and
distribution.

 

(b)Termination by Disability.  Unless otherwise set forth in the Option
agreement provided for in Section 6.2 herein, in the event the employment or
service of a Participant is terminated by reason of Disability, any outstanding
Options granted to that Participant that are not exercisable as of the date of
termination shall immediately become exercisable, and all Options granted to
such Participant shall remain exercisable until their respective expiration
dates, or for one year after the date that the Participant’s employment or
service is terminated by reason of Disability, whichever period is
shorter.  Unless otherwise set forth in the Option agreement provided for in
Section 6.2 herein, should the Participant die during the






shorter of these two periods, exercisability of the Participant’s Options by the
Participant’s Beneficiary (or, if no Beneficiary has been properly designated by
the Participant, by such other Person or Persons as shall have acquired the
Participant’s rights under the Options by will or by the laws of descent and
distribution) shall be permitted until their respective expiration dates or for
one year following the date of the Participant’s death, whichever period is
shorter.

 

(c)Exercise Limitations on ISOs.  In the case of ISOs, the tax treatment
prescribed under Section 422 of the Code may not be available if the Options are
not exercised within the time periods provided by Section 422 for each of the
various types of employment termination.

 

6.9Termination of Employment or Service for Other Reasons.  Unless otherwise set
forth in the Option agreement provided for in Section 6.2 herein, if the
employment of an Employee or the service of a Director shall terminate for any
reason other than the reasons set forth in Section 6.8 herein, except for Cause,
all outstanding Options that are not exercisable as of the date of termination
immediately shall expire and terminate (and shall once again become available
for grant under the Plan).  However, the Committee, in its sole discretion,
shall have the right to waive such termination and to immediately make
exercisable all or any portion of such Options.  Thereafter, unless otherwise
set forth in the Option agreement provided for in Section 6.2 herein, all such
exercisable Options shall remain exercisable until their respective expiration
dates, or for three months after the date of termination, whichever period is
shorter.  Unless otherwise set forth in the Option agreement provided for in
Section 6.2 herein, should the Participant die during the shorter of these two
periods, exercisability of the Participant’s Options by the Participant’s
Beneficiary (or, if no Beneficiary has been properly designated by the
Participant, by such other Person or Persons as shall have acquired the
Participant’s rights under the Options by will or by the laws of descent and
distribution) shall be permitted until their respective expiration dates or for
one year following the date of the Participant’s death, whichever period is
shorter.

 

If the employment or service of a Participant shall terminate for Cause, all
outstanding Options immediately shall be forfeited to the Company regardless of
the exercisability status of the Options (and shall once again become available
for grant under the Plan).

 

6.10Additional Requirements with Respect to Incentive Stock Options.

 

(a)Notice of Sale.  Each Participant who receives Shares upon exercise of an
Option that is an ISO shall give the Company prompt notice of any sale of Shares
prior to a date which is two years from the date the Option was granted or one
year from the date the Option was exercised.  Such sale shall disqualify the
Option as an ISO.

 

(b)Maximum Dollar Value of ISOs Vesting Per Year.  The aggregate Fair Market
Value (determined with respect to each ISO at the time such ISO is granted) of
the Shares with respect to which ISOs are exercisable for the first time by a
Participant during any calendar year (under this Plan or any other plan of the
Company or an Subsidiary) shall not exceed $100,000.

 

6.11Transferability of Options.  Except as otherwise permitted by the Code or
the regulations thereunder, no ISO may be sold, transferred, pledged, assigned
or otherwise alienated or hypothecated, other than, upon the Participant’s
death, to the person designated as the Participant’s Beneficiary or, if no
Beneficiary has been properly designated by the Participant, by will or by the
laws of descent and distribution.  An ISO may be transferred incident to a
divorce (within the meaning of Code Section 1041) or pursuant to a Qualified
Domestic Relations Order, but such transfer shall cause the ISO to become a NQSO
as of the day






of the transfer.  An ISO may be transferred to a grantor trust if, under Code
Section 671 and applicable state law, the Participant is considered the sole
beneficial owner of the ISO while it is held by the trust.  No NQSO may be sold,
transferred, pledged, assigned or otherwise alienated or hypothecated, other
than (i) upon the Participant’s death, to the person designated as the
Participant’s Beneficiary or, if no Beneficiary has been properly designated by
the Participant, by will or by the laws of descent and distribution,
(ii) pursuant to a Qualified Domestic Relations Order, (iii) to a grantor trust
if, under Code Section 671 and applicable state law, the Participant is
considered the sole beneficial owner of the NQSO while it is held by the trust
or (iv) if specified by the Committee in the Participant’s Option agreement, by
gift to any member of the Participant’s immediate family or to a trust for the
benefit of the Participant or one or more of the Participant’s immediate family
members.  For purposes of this Section 6.11, a Participant’s “immediate family”
shall mean the Participant, and the lineal ascendants and lineal descendants of
such Participant or his or her spouse, or any one or more of them.  Unless
transferred as permitted hereby, an Option shall be exercisable during the
Participant’s lifetime only by the Participant.

 

 

ARTICLE 7

 

STOCK APPRECIATION RIGHTS

 

7.1Grant of SARs.  Subject to the terms and conditions of the Plan, SARs may be
granted to Employees and Directors at any time and from time to time as shall be
determined by the Committee.  A SAR may be Related to an Option or may be
granted independently of any Option as the Committee shall from time to time in
each case determine.  In the case of a Related Option, such Related Option shall
cease to be exercisable to the extent of the Shares with respect to which the
Related SAR was exercised.  Upon the exercise or termination of a Related
Option, any Related SAR shall terminate to the extent of the Shares with respect
to which the Related Option was exercised or terminated.

 

The Committee shall have complete discretion in determining the number of SARs
granted to each Participant (subject to Sections 4.1 and 4.2 herein) and,
consistent with the provisions of the Plan, in determining the terms and
conditions pertaining to such SARs.  However, the Grant Price of a SAR shall be
at least equal to the Fair Market Value of a Share on the date of grant of the
SAR.  The Grant Price of a Related SAR shall be equal to the Exercise Price of
the Related Option.  The terms and conditions of any SAR shall not include
provisions that provide for the deferral of compensation other than the
recognition of income until the exercise of the SAR (so that the SAR will not be
subject to Section 409A).  Once a SAR has been granted, the Grant Price with
respect thereto may not be changed except for any adjustments pursuant to
Section 4.4 herein.

 

7.2Exercise of SARs.  SARs may be exercised upon whatever terms and conditions
the Committee, in its sole discretion, imposes upon the SARs.  Notwithstanding
the authority granted to the Committee pursuant to Section 3.2, and except for
any adjustments pursuant to Section 4.4 of the Plan, once a SAR is granted, the
Committee shall have no authority to reduce the Grant Price fixed by the
Committee at the date of grant pursuant to Section 7.1 above, nor may any SAR
granted under the Plan be surrendered to the Company as consideration for the
grant of a new SAR with a lower price at the date of grant, or exchanged for
cash or another Award, without the approval of the Company’s stockholders,
except that SARs may be settled in cash in accordance with Section 7.5 below.

 

7.3SAR Agreement.  Each SAR grant shall be evidenced by a SAR agreement that
shall specify the Grant Price, the term of the SAR, the number of Shares covered
by the SAR, the amount or percentage of






the SAR that becomes exercisable on specified dates, and such other provisions
as the Committee shall determine.

 

7.4Term of SARs.  The term of a SAR granted under the Plan shall be determined
by the Committee, in its sole discretion; provided however, such term shall not
exceed ten years.

 

7.5Payment of SAR Amount.  Upon exercise of a SAR, a Participant shall be
entitled to receive payment from the Company in an amount determined by
multiplying:

 

(a)The difference between the Fair Market Value of a Share on the date of
exercise over the Grant Price; and

 

(b)The number of Shares with respect to which the SAR is exercised.

 

At the discretion of the Committee, the payment upon exercise of a SAR may be in
cash, in Shares of equivalent value, or in some combination thereof.

 

7.6Restrictions on Share Transferability.  The Committee shall impose such
restrictions on any Shares acquired pursuant to the exercise of a SAR under the
Plan as it may deem advisable, including, without limitation, requiring the
Participant to hold the Shares acquired upon exercise for a specified period of
time, and restrictions under applicable federal securities laws, under the
requirements of any stock exchange or market upon which such Shares are then
listed and/or traded, and under any blue sky or state securities laws applicable
to such Shares.  No restriction on Share transferability shall be imposed that
causes either the Shares or the SAR to which the Shares relate to violate
Section 409A.

 

7.7Termination of Employment or Service Due to Death or Disability.

 

(a)Termination by Death.  Unless otherwise set forth in the SAR agreement
provided for in Section 7.3 herein, in the event the employment or service of a
Participant is terminated by reason of death, any outstanding SARs granted to
that Participant that are not exercisable as of the date of termination shall
immediately become exercisable, and all SARs granted to such Participant shall
remain exercisable until their respective expiration dates or for one year after
the date of the Participant’s death, whichever period is shorter, by the
Participant’s Beneficiary or, if no Beneficiary has been properly designated by
the Participant, by such other Person or Persons as shall have acquired the
Participant’s rights under the SARs by will or by the laws of descent and
distribution.

 

(b)Termination by Disability.  Unless otherwise set forth in the SAR agreement
provided for in Section 7.3 herein, in the event the employment or service of a
Participant is terminated by reason of Disability, any outstanding SARs granted
to that Participant that are not exercisable as of the date of termination shall
immediately become exercisable, and all SARs granted to such Participant shall
remain exercisable until their respective expiration dates, or for one year
after the date the Participant’s employment or service is terminated by reason
of Disability, whichever period is shorter.  Unless otherwise set forth in the
SAR agreement provided for in Section 7.3 herein, should the Participant die
during the shorter of these two periods, exercisability of the Participant’s
SARs by the Participant’s Beneficiary (or, if no Beneficiary has been properly
designated by the Participant, by such other Person or Persons as shall have
acquired the Participant’s rights under the SARs by will or by the laws of
descent and distribution) shall be permitted until their respective expiration
dates or for one year following the date of the Participant’s death, whichever
period is shorter.








 

7.8Termination of Employment or Service for Other Reasons.  Unless otherwise set
forth in the SAR agreement provided for in Section 7.3 herein, if the employment
of an Employee or the service of a Director shall terminate for any reason other
than the reasons described in Section 7.7 herein, except for Cause, all
outstanding SARs held by the Participant that are not exercisable as of the date
of termination immediately shall expire and terminate (and shall once again
become available for grant under the Plan).  However, the Committee, in its sole
discretion, shall have the right to waive such termination and to make
exercisable all or any portion of such SARs.  Thereafter, unless otherwise set
forth in the SAR agreement provided for in Section 7.3 herein, all such
exercisable SARs shall remain exercisable until their expiration dates, or for
three months after the date of termination, whichever period is shorter.  Unless
otherwise set forth in the SAR agreement provided for in Section 7.3 herein,
should the Participant die during the shorter of these two periods,
exercisability of the Participant’s SARs by the Participant’s Beneficiary (or,
if no Beneficiary has been properly designated by the Participant, by such other
Person or Persons as shall have acquired the Participant’s rights under the SARs
by will or by the laws of descent and distribution) shall be permitted until
their respective expiration dates or for one year following the date of the
Participant’s death, whichever period is shorter.

 

If the employment or service of the Participant shall terminate for Cause, all
outstanding SARs immediately shall be forfeited to the Company regardless of the
exercisability status of the SARs (and shall once again become available for
grant under the Plan) and no additional exercise period shall be allowed.

 

7.9Transferability of SARs.  A SAR that is Related to an ISO may not be sold,
transferred, pledged, assigned or otherwise alienated or hypothecated, other
than upon the Participant’s death, to the Participant’s Beneficiary or, if no
Beneficiary has been properly designated by the Participant, by will or by the
laws of descent and distribution.  Any other SAR, whether or not related to a
NQSO, may not be sold, transferred, pledged, assigned or otherwise alienated or
hypothecated, other than (i) upon the Participant’s death, to the Participant’s
Beneficiary or, if no Beneficiary has been properly designated by the
Participant, by will or by the laws of descent and distribution, (ii) pursuant
to a Qualified Domestic Relations Order, (iii) to a grantor trust described in
Section 6.11 or (iv) if specified by the Committee in the Participant’s SAR
agreement, by gift to any member of the Participant’s immediate family or to a
trust for the benefit of the Participant, or one or more of the Participant’s
immediate family members.  For purposes of this Section 7.9, a Participant’s
“immediate family” shall have the meaning ascribed to it in Section
6.11.  Unless transferred as permitted hereby, a SAR shall be exercisable during
the Participant’s lifetime only by the Participant.

 

ARTICLE 8

 

RESTRICTED STOCK AND RESTRICTED STOCK UNITS

 

8.1Grant of Restricted Stock and Restricted Stock Units.  Subject to the
limitations set forth in Sections 4.1 and 4.2 herein, and the other terms and
provisions of the Plan, the Committee, at any time and from time to time, may
grant Shares of Restricted Stock and/or Restricted Stock Units to Employees and
Directors in such amounts as the Committee shall determine.  Unless vested
earlier pursuant to Section 8.9 or 8.10 herein, Shares of Restricted Stock and
Restricted Stock Units shall vest (i.e., no longer be subject to a risk of
forfeiture under a Period of Restriction), based upon continuing employment or
service, over a minimum of three years, with the exception of: (i) Shares of
Restricted Stock and Restricted Stock Units awarded based upon past or future
performance, which shall vest, based also upon continuing employment or service,
over a minimum of one year; and (ii) Shares of Restricted Stock and Restricted
Stock Units granted to a person not previously an Employee or Director, or
following a bona fide period of non-






employment, as an inducement material to the individual’s entering into
employment with the Company or any Subsidiary, which may be subject to a shorter
minimum vesting period.

 

8.2Restricted Stock or Restricted Stock Unit Agreement.  Each Restricted Stock
and Restricted Stock Unit grant shall be evidenced by a Restricted Stock or
Restricted Stock Unit agreement that shall specify the Period of Restriction and
any other vesting terms, the number of Shares of Restricted Stock or Restricted
Stock Units granted, and such other provisions as the Committee shall
determine.  Each Restricted Stock Unit agreement shall comply with Section 409A.

 

8.3Non-transferability.  Except as otherwise provided in this Plan or the
Restricted Stock or Restricted Stock Unit agreement, Shares of Restricted Stock
and Restricted Stock Units granted hereunder may not be sold, transferred,
pledged, assigned or otherwise alienated or hypothecated until the end of the
applicable Period of Restriction specified in the Restricted Stock or Restricted
Stock Unit agreement (and in the case of Restricted Stock Units until the date
of delivery or other payment), or upon earlier satisfaction of any other
conditions, as specified by the Committee in its sole discretion and set forth
in the Restricted Stock or Restricted Stock Unit agreement.  All rights with
respect to the Restricted Stock and/or Restricted Stock Units granted to a
Participant under the Plan shall be available during his or her lifetime only to
such Participant, except as otherwise provided in the Restricted Stock or
Restricted Stock Unit agreement.

 

8.4Other Restrictions.  In addition to the restrictions set forth in Section 8.1
herein, the Committee may impose such restrictions on any Shares of Restricted
Stock or Restricted Stock Units granted pursuant to the Plan as it may deem
advisable, including restrictions under applicable federal or state securities
laws; and may legend the certificate representing Restricted Stock to give
appropriate notice of such restrictions.  The Committee may also require that
Participants pay a stipulated purchase price for each Share of Restricted Stock
or Restricted Stock Unit, or impose holding requirements or sale restrictions
upon vesting of Restricted Stock or settlement of Restricted Stock Units in
Shares.

 

8.5Certificate Legend.  In addition to any legends placed on certificates
pursuant to Section 8.4 herein, each certificate representing Shares of
Restricted Stock granted pursuant to the Plan shall bear the following legend:

 

“The sale or other transfer of the shares of stock represented by this
certificate, whether voluntary, involuntary or by operation of law, is subject
to certain restrictions on transfer as set forth in the MutualFirst Financial,
Inc. 2019 Omnibus Incentive Plan and in a Restricted Stock agreement dated
____________________.  A copy of the Plan and such Restricted Stock agreement
may be obtained from the corporate secretary of MutualFirst Financial, Inc.”

 

8.6Removal of Restrictions.  Except as otherwise provided in this Section,
Shares of Restricted Stock covered by each Restricted Stock grant made under the
Plan shall become freely transferable by the Participant after the last day of
the Period of Restriction.  Once the Shares are released from the restrictions,
the Participant shall be entitled to have the legend required by Section 8.5
herein removed from his or her Share certificate.

 

8.7Voting Rights.  During the Period of Restriction, Participants holding Shares
of Restricted Stock granted hereunder may exercise full voting rights with
respect to those Shares.  Participants shall have no voting rights with respect
to Shares underlying Restricted Stock Units unless and until such Shares are
issued to the Participant in settlement of the Restricted Stock Units.








 

8.8Dividends and Other Distributions.  Subject to Section 4.5 herein, during the
Period of Restriction, Participants holding Shares of Restricted Stock granted
hereunder shall be entitled to receive all dividends and other distributions
paid with respect to those Shares while they are so held.  The Committee may
provide that payment of such dividends shall not be made until the underlying
restricted stock vests.  If any such dividends or distributions are paid in
Shares, the Shares shall be subject to the same restrictions on transferability
and forfeitability as the Shares of Restricted Stock with respect to which they
were paid.  Participants shall have no rights to dividends or other
distributions paid on the Shares underlying Restricted Stock Units other than
dividends and distributions with a record date on or after the date on which the
Shares are issued to the Participant.  Subject to Section 4.5 herein, the
Committee may provide for dividend equivalent units in the Participant’s
Restricted Stock Unit agreement.

 

8.9Termination of Employment or Service Due to Death or Disability.  Unless
otherwise set forth in the Restricted Stock or Restricted Stock Unit agreement,
in the event that a Participant’s employment or service is terminated by reason
of death or Disability, the Period of Restriction with respect to the
Participant’s Shares of Restricted Stock or Restricted Stock Units shall lapse
as of the date of termination.

 

8.10Termination of Employment or Service for Other Reasons.  Unless otherwise
set forth in the Restricted Stock or Restricted Stock Unit agreement, if the
employment or service of the Participant shall terminate for any reason other
than those reasons described in Section 8.9 herein, including for Cause, all
unvested Shares of Restricted Stock and Restricted Stock Units held by the
Participant at that time immediately shall be forfeited and, in the case of
Restricted Stock, the Shares shall be returned to the Company (and shall once
again become available for grant under the Plan); provided, however, that with
the exception of a termination of employment or service for Cause, the
Committee, in its sole discretion, shall have the right to provide for lapsing
of the Period of Restriction with respect to Restricted Stock or Restricted
Stock Units following termination of employment or service for any reason other
than those described in Section 8.9 herein, upon such terms and provisions as it
deems proper.

 

8.11Settlement of Restricted Stock Units.  Restricted Stock Units shall be
settled (paid) at such time as is specified in the Restricted Stock Unit
agreement.  When and if Restricted Stock Units become payable, a Participant
having received the grant of such units shall be entitled to receive payment
from the Company in cash, Shares or a combination thereof, as determined by the
Committee at its sole discretion.

 

ARTICLE 9

 

PERFORMANCE SHARES AND PERFORMANCE UNITS

 

9.1Grant of Performance Shares and Performance Units.  Subject to the
limitations set forth in Sections 4.1 and 4.2 herein and the other terms of the
Plan, the Committee, at any time and from time to time, may grant Performance
Shares, or Performance Units entitling the Participant to future cash payments
or Shares or a combination thereof, based upon the level of achievement with
respect to one or more pre-established performance goals established for a
Performance Period.

 

9.2Amount of Award.  The Committee shall establish a maximum amount of a
Participant’s Award, which amount shall be denominated in Shares in the case of
Performance Shares or in units in the case of Performance Units.

 








9.3Award Agreement.  Each Award of Performance Shares or Performance Units shall
be evidenced by a Performance Share or Performance Unit agreement, which shall
contain provisions regarding (i) the target and maximum amount payable to the
Participant pursuant to the Award, (ii) the performance goals and level of
achievement versus these goals that shall determine the amount of such payment,
(iii) the Performance Period as to which performance shall be measured for
determining the amount of any payment, (iv) the timing of any payment earned by
virtue of performance, (v) whether and the extent to which Participants holding
Performance Shares or Performance Units will receive dividends or dividend
equivalents with respect to dividends declared with respect to the Shares,
which, if any, shall be subject to Section 4.5 herein, (vi) restrictions on the
alienation or transfer of the Award prior to actual payment and restrictions on
the sale or transfer of Shares following actual payment of an Award paid in
Shares, (vii) forfeiture provisions, and (viii) such further terms and
conditions, in each case not inconsistent with the Plan, as may be determined
from time to time by the Committee.

 

9.4Performance Goals.  Performance goals established by the Committee shall
relate to Company or Subsidiary-wide, group or individual performance, and be
based upon such measures as are determined by the Committee.  Multiple
performance goals may be used and the components of multiple performance goals
may be given the same or different weighting in determining the amount of an
Award earned, and may relate to absolute performance or relative performance
measured against other groups, individuals or entities.

 

9.5Discretionary Adjustments.  Notwithstanding satisfaction of any performance
goals, the amount paid under an Award of Performance Shares or Performance Units
on account of either financial performance or personal performance evaluations
may be reduced by the Committee on the basis of such further considerations as
the Committee shall determine, if so provided in the terms of the Award.

 

9.6Payment of Awards.  Following the conclusion of each Performance Period, the
Committee shall determine the extent to which performance goals have been
attained, and the satisfaction of any other terms and conditions with respect to
an Award relating to such Performance Period.  The Committee shall determine
what, if any, payment is due with respect to an Award and, in the case of
Performance Units, whether such payment shall be made in cash, Shares or a
combination thereof.  Payment shall be made in a lump sum within 60 days after
the Committee determines that a payment is due (or at such other time as
provided for in the Performance Share or Performance Unit agreement that either
qualifies as a short-term deferral that is exempt from Section 409A, or
satisfies Section 409A).

 

9.7Termination of Employment or Service Due to Death or Disability.  Unless
provided otherwise in the Participant’s agreement evidencing his or her
Performance Shares or Performance Units, if the employment or service of a
Participant shall terminate before the end of a Performance Period by reason of
death or Disability, then to the extent it is determined by the Committee
following the end of the Performance Period in accordance with Section 9.6 that
the performance goals have been attained, the Participant shall be entitled to a
pro rata payment based on the number of months’ service during the Performance
Period but based on the achievement of performance goals during the entire
Performance Period; payment under these circumstances shall be made at the time
payments are made to Participants who did not terminate service during the
Performance Period, subject to Section 9.6 herein.

 

9.8Termination of Employment or Service for Other Reasons.  Unless provided
otherwise in the Participant’s agreement evidencing his or her Performance
Shares or Performance Units, if the employment or service of a Participant shall
terminate before the end of a Performance Period for any other reason, all
outstanding Awards of Performance Shares or Performance Units to such
Participant shall be cancelled;






provided, however, that in the event of a termination of the employment or
service of the Participant by the Company other than for Cause, the Committee in
its sole discretion may waive the foregoing automatic cancellation provision and
pay out on a pro rata basis as set forth in Section 9.7 herein.

 

9.9Non-transferability.  Except as otherwise provided in the Participant’s
agreement evidencing his or her Award of Performance Shares or Performance
Units, Performance Shares and Performance Units may not be sold, transferred,
pledged, assigned or otherwise alienated or hypothecated, other than upon the
Participant’s death, to the Participant’s Beneficiary or, if no Beneficiary has
been designated by the Participant, by will or by the laws of descent and
distribution.  Further, except as otherwise provided in the Participant’s
agreement evidencing his or her Award of Performance Shares or Performance
Units, a Participant’s rights under the Plan shall inure during his or her
lifetime only to such Participant.

 

ARTICLE 10

 

BENEFICIARY DESIGNATION

 

Each Participant under the Plan may, from time to time, name any beneficiary or
beneficiaries (who may be named contingently or successively) to whom any
benefit or right under the Plan is to be paid or transferred in case of his or
her death before he or she receives any or all of such benefits or rights (a
“Beneficiary” or “Beneficiaries”).  Each such designation shall revoke all prior
designations by the same Participant, shall be in a form prescribed by the
Company, and will be effective only when filed by the Participant in writing
with the Company during the Participant’s lifetime.  In the absence of any such
designation, benefits or rights remaining at the Participant’s death shall be
paid or transferred to the Participant’s estate.

 

ARTICLE 11

 

RIGHTS OF EMPLOYEES AND DIRECTORS

 

11.1Employment or Service.  Nothing in the Plan shall interfere with or limit in
any way the right of the Company or any Subsidiary to terminate any
Participant’s employment or service at any time, nor confer upon any Participant
any right to continue in the employ or service of the Company or any
Subsidiary.  For purposes of the Plan, unless the Committee provides otherwise
in an Award agreement, service includes service of a Participant in any capacity
as a director, advisory or emeritus director, officer or employee of the Company
or any Subsidiary, including an Employee who subsequently becomes a Director.

 

11.2Participation.  No Employee or Director shall be entitled to be selected to
receive an Award under the Plan, or, having been so selected, to be selected to
receive a future Award.

 








ARTICLE 12

 

CHANGE IN CONTROL

 

12.1Effect of Change in Control.  Notwithstanding any other provision of this
Plan to the contrary, the provisions of this Article 12 shall apply in the event
of a Change in Control.  The Board has final authority to determine the exact
date on which a Change in Control has been deemed to have occurred.

 

12.2Conditional Vesting.  Upon a Change in Control, except to the extent that
another Award meeting the requirements of Section 12.3 (a "Replacement Award")
is provided to the Participant to replace an outstanding Award (the "Replaced
Award") and except as otherwise provided by the Committee in the applicable
Award Agreement:

 

(a)Each SAR and Option then outstanding shall become fully vested and
exercisable;

 

(b)Any remaining Period of Restriction applicable to Restricted Stock or
Restricted Stock Units shall automatically terminate and the Shares of
Restricted Stock shall thereby be free of restrictions and be fully
transferable, and distribution of Shares or cash with respect to Restricted
Stock Units shall occur pursuant to Section 8.11 above, provided, however, that
with respect to any Restricted Stock or Restricted Stock Unit Award which is
also a Performance-Based Award, the effect of a Change in Control on such Award
shall be determined applying the principles of Section 12.2(c) below as if such
Award was a Performance Share Award; and

 

(c)Each Performance Unit or Performance Share Award held by the Participant
shall be deemed earned and shall be paid to the extent of the greater of (i) the
extent, as determined by the Committee, to which the Performance Goals
applicable to such Performance-Based Award have been met during the applicable
Performance Period up through and including the effective date of the Change in
Control or (ii) the target number of Performance Units or Performance Shares
determined at the date of grant, with such target number to be pro-rated based
on the elapsed proportion of the applicable Performance Period up through and
including the effective date of the Change in Control.

 

12.3Replacement Awards.  An Award shall meet the conditions of this Section 12.3
(and hence qualify as a Replacement Award) if:

 

(a)it has a value at least equal to the value of the Replaced Award;

 

(b)it relates to publicly traded equity securities of the Company or its
successor in the Change in Control or another entity that is affiliated with the
Company or its successor following the Change in Control;

 

(c)it meets the requirements of Section 12.4 below; and

 

(d)its other terms and conditions are not less favorable to the Participant than
the terms and conditions of the Replaced Award (including the provisions that
would apply in the event of a subsequent Change in Control and the provisions of
Section 12.4).

 

(e)Without limiting the generality of the foregoing, the Replacement Award may
take the form of a continuation of the Replaced Award if the requirements of the
preceding sentence are satisfied. 






The determination of whether the conditions of this Section 12.3 are satisfied
shall be made by the Committee, as constituted immediately before the Change in
Control, in its sole discretion.

 

12.4Separation from Service.  Upon an involuntary separation from service of a
Participant (other than for Cause but including voluntary resignation for good
reason under an applicable plan or agreement) occurring in connection with or
during the period of two (2) years after a Change in Control, all Replacement
Awards held by the Participant, to the extent not vested as of such separation,
shall become fully vested and (if applicable) exercisable and free of
restrictions.

 

ARTICLE 13

 

AMENDMENT, MODIFICATION AND TERMINATION

 

13.1Amendment, Modification and Termination.  The Board or the Committee may, at
any time and from time to time, terminate, amend or modify the Plan without the
consent of stockholders or Participants, except that any such action will be
subject to the approval of the Company’s stockholders if, when and to the extent
such stockholder approval is necessary or required for purposes of any
applicable federal or state law or regulation or the rules of any stock exchange
or automated quotation system on which the Shares may then be listed or quoted,
or if the Board, in its discretion, determines to seek such stockholder
approval.  In addition, Options and SARs issued under the Plan may not be
repriced, replaced or re-granted through cancellation, exchanged for cash or
other Awards or by lowering the Exercise or Grant Price of a previously granted
Option or SAR (other than as described in Section 4.4 herein), except with the
approval of the Company’s stockholders and in compliance with Section 409A and
except that SARs may be settled in cash in accordance with Section 7.5.  Neither
the Board nor the Committee may materially waive any conditions of, or rights of
the Company under, or modify or amend the terms of any outstanding Award, nor
may the Board or Committee amend, alter, suspend, discontinue or terminate any
outstanding Award without the consent of the Participant or holder thereof,
except as otherwise herein provided, including, without limitation as provided
in Section 13.2 herein.

 

13.2Awards Previously Granted.  No termination, amendment or modification of the
Plan shall in any manner adversely affect any Award previously granted under the
Plan, without the written consent of the Participant; provided, however, that
the Participant shall not be required to consent to any amendment or
modification required by law or for the Plan to comply with Section 409A.

 

ARTICLE 14

 

WITHHOLDING

 

The Company shall have the power and the right to deduct or withhold, or require
a Participant to remit to the Company, an amount sufficient to satisfy federal,
state and local taxes (including the Participant’s FICA obligation) required by
law to be withheld with respect to any grant, exercise or payment made under or
as a result of the Plan.  The Committee may provide for Participants to satisfy
withholding requirements by having the Company withhold Shares or the
Participant making other arrangements acceptable to the Committee.

 








ARTICLE 15

 

SUCCESSORS

 

All obligations of the Company under the Plan, with respect to Awards granted
hereunder, shall be binding on any successor to the Company.

 

ARTICLE 16

 

REQUIREMENTS OF LAW

 

16.1Requirements of Law.  The granting of Awards and the issuance of Shares
under the Plan shall be subject to all applicable laws, rules and regulations,
and to such approvals by any governmental agencies or national securities
exchanges as may be required.

 

16.2Governing Law.  To the extent not preempted by federal law, the Plan and all
agreements hereunder shall be construed in accordance with and governed by the
laws of the State of Maryland.

 

16.3Regulatory Requirements.  Anything in this Plan or an Award to the contrary
notwithstanding, it is intended, to the extent required, that this Plan and
Awards granted hereunder comply with the requirements of legislative or
regulatory limitations or requirements which are or may become applicable to the
Company and the Awards made hereunder (collectively, the “Regulatory
Requirements”), including, but not limited to, provisions limiting payment of
certain bonus, incentive or retention compensation or “golden parachute
payments” to certain officers or highly compensated employees, requiring that
the Company may recover (claw-back) bonus and incentive compensation in certain
circumstances, and precluding bonus and incentive arrangements that encourage
unnecessary or excessive risks that threaten the value of the Company or any
Subsidiary, in each case within the meaning of the Regulatory Requirements, and
only to the extent applicable to the Company (or a Subsidiary) and a
Participant.  The application of this Section 16.3 is intended to, and shall be
interpreted, administered and construed to, cause the Plan and Awards to comply
with the Regulatory Requirements and, to the maximum extent consistent with this
Section 16.3 and the Regulatory Requirements, to permit the operation of the
Plan and each Award in accordance with the terms and provisions thereof before
giving effect to the provisions of this Section 16.3 or the Regulatory
Requirements.

 

 








ARTICLE 17

 

ADDITIONAL PROVISIONS

 

17.1Notices.  Any communication required or permitted to be given under the
Plan, including any notice, direction, designation, comment, instruction,
objection or waiver, shall be in writing and shall be deemed to have been given
at such time as it is delivered personally or three (3) days after mailing if
mailed, postage prepaid, by registered or certified mail, return receipt
requested, addressed to such party at the address listed below, or at such other
address as one such party may by written notice specify to the other party:

 

(a)If to the Committee:

MutualFirst Financial, Inc.

110 E. Charles Street

Muncie, Indiana 47305-2419

Attention:  Corporate Secretary

 

(b)If to a Participant, to such person’s address as shown in the Company’s
records.

 

17.2Election to Defer.  To the extent provided by the Committee under this Plan
or an applicable deferral plan established by the Company or a Subsidiary, the
receipt of payment of cash or delivery of Shares that would otherwise be due to
a Participant pursuant to an Award hereunder, other than Options and SARs, may
be deferred at the election of the Participant.  Any such deferral elections and
the payment of any amounts so deferred shall be made in accordance with such
rules and procedures as the Committee may establish under this Plan or the
applicable deferral plan, which rules and procedures shall comply with
Section 409A of the Code.

 

17.3Other Restrictions, Limitations and Clawback; Compliance with Law, Rules and
Regulations.  The Committee may provide that a Participant’s rights, payments
and benefits with respect to an Award shall be subject to reduction,
cancellation, forfeiture or recoupment, to delayed or deferred payment or to
holding period requirements upon the occurrence of certain specified events or
circumstances in addition to any otherwise applicable vesting or performance
conditions of an Award.  Such events may include, but shall not be limited to,
(a) termination of employment or service for Cause, (b) fraudulent or illegal
actions or other misconduct, (c) violation of any Company and/or Subsidiary code
of ethics, conflict of interest, insider trading or similar policy or code of
conduct applicable to the Participant, (d) failure to enter into, or the breach
of, any noncompetition, non-solicitation, confidentiality, or other restrictive
covenant that may apply to the Participant, (e) other conduct by the Participant
that is detrimental to the business or reputation of the Company and/or its
Subsidiaries or (f) requirements of applicable laws, rules or regulations,
including the Regulatory Requirements (as described in Section 16.3).  If the
Company is required to prepare an accounting restatement due to the material
noncompliance of the Company, as a result of misconduct, with any financial
reporting requirement under the securities laws, if the Participant knowingly or
grossly negligently engaged in the misconduct, or knowingly or grossly
negligently failed to prevent the misconduct, or if the Participant is one of
the individuals subject to automatic forfeiture under Section 304 of the
Sarbanes-Oxley Act of 2002 (and not otherwise exempted), or in other
circumstances subjecting Participants to the obligation to repay, and for the
Company to recoup (clawback) incentive or other compensation, the Participant
shall reimburse the Company with respect to payments received upon exercise or
in settlement of an Award earned or accrued, and/or outstanding Awards shall be
reduced, surrendered or cancelled, in such amount and with






respect to such time period as the Committee shall determine to be required by
applicable law, rule or regulation.

 

17.4Compliance with Section 409A.  This Plan is intended to comply and shall be
administered in a manner that is intended to comply with Section 409A and shall
be construed and interpreted in accordance with such intent.  To the extent that
an Award or the payment, settlement or deferral thereof is subject to
Section 409A, the Award shall be granted, paid, settled or deferred in a manner
that will comply with Section 409A, except as otherwise determined by the
Committee.  Any provision of this Plan that would cause the grant of an Award or
the payment, settlement or deferral thereof to fail to satisfy Section 409A
shall be amended to comply with Section 409A on a timely basis, which may be
made on a retroactive basis, in accordance with regulations and other guidance
issued under Section 409A.  In the case of amounts not intended to be deferrals
of compensation subject to Section 409A, such as, but not limited to, annual
incentive Awards, payment or settlement of amounts under such Awards shall occur
not later than March 15 of the year following the year in which the Participant
has a legally-binding right to payment or settlement.  In the case of amounts
intended to be deferrals of compensation subject to Section 409A, the initial
deferral election shall be made and become irrevocable no later than December 31
of the year immediately preceding the year in which the Participant first
performs services related to such compensation, provided that the timing of such
initial deferral election may be later as provided in Section 409A with respect
to initial participation in the Plan and for “performance-based compensation” as
defined under Section 409A.  If an amount payable under an Award as a result of
the separation from service (other than due to death) occurring while the
Participant is a “specified employee” (as defined in Section 409A) constitutes a
deferral of compensation subject to Section 409A, then payment of such amount
shall not occur until six (6) months and a day after the date of the
Participant’s “separation from service” except as permitted under
Section 409A. With respect to any Award that is not exempt from Section 409A,
all references in this Plan to a  termination of employment or service or a
“separation from service” shall mean a cessation or reduction in the
Participant’s services for the Company (and any other affiliated entities that
are deemed to constitute a “service recipient” as defined in Treasury Regulation
§1.409A-1(h)(3)) that constitutes a “Separation from Service” as determined
under Section 409A of the Code, taking into account all of the facts,
circumstances, rules and presumptions set forth in Treasury Regulation
§1.409A-1(h).

 

 

 

 

 

 

 

 

 

 

 

 

 



